DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's amendments filed on 25 April 2022 have been entered.  Claims 1 and 9 have been amended.  No claims have been canceled.  No claims have been added.  Claims 1, 3-9, and 11-16 are still pending in this application, with claims 1 and 9 being independent.

Response to Arguments
112 Rejections
Applicant’s arguments, see Pages 8-10 of the remarks, filed 25 April 2022, with respect to the 35 USC 112 rejection of claims 1 and 3-8 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 1 and 3-8 have been withdrawn. 

103 Rejections
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited portion of “Duluk does not teach the amended version of this feature of claims 1 and 9. Specifically, this portion of Duluk does not mention using a source value to update a stencil buffer. The only source mentioned is a source color. However, this source color is used for blending operations, not for operations related to the stencil buffer. (See, for example, the section heading 2.3.7 — “alpha blending.”). For this reason, Applicants submit that the source color of Duluk cannot teach or suggest the recited features of claims 1 and 9. No other portion of Duluk mentions a reference value and a source value as recited”. Examiner asserts that Duluk indeed reads on this limitation, for example in the cited portions which discuss, for example, blending, stencil test, and logic operations, as well as the use of each in concert (See cited column 38, as well as now cited Column 45, line 64-Column 46, reciting: “Alpha blending is used to combine the colors of two primitives into one color. However, the primitives are still subject to the depth test for the updating of the z-values… an example of the CHSR process dealing with alpha blending, consider FIG. 27, which has four primitives (primitives A, B, C, and D) for a particular sample, rendered in the following order (starting with a depth clear and with depth test set to less-than): primitive A (with alpha blending disabled); primitives B and C (with alpha blending enabled); and primitive D (with alpha blending disabled)”), clearly reading on the claimed operating on stencil buffer values, as in the limitations in Claim 1 (and similar but broader limitations in claim 9). 
Thus, Examiner maintains the rejections of all remaining claims for at least the above reasons and for reasons of dependence to an independent claim. 

Allowable Subject Matter
Claims 5, 6, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Duluk, Jr. et al. (US Patent 6,476,807), hereinafter Duluk, in view of Tzvetkov (US Patent 7,184,040).
Regarding claim 1, Duluk discloses a method for graphics processing, comprising: storing stencil buffer values in a stencil buffer (Column 9, line 65-Column 10, line 14: Under OpenGL®, stencil test conditionally discards a fragment based on the outcome of a comparison between a value stored in a stencil buffer at location (Xw, yw) and a reference value. Several stencil comparison functions are permitted such that whether the stencil test passes can depend upon whether the reference value is less than, less than or equal to, equal to, greater than or equal to, greater than, or not equal to the masked stored value in the stencil buffer); generating a reference value in a fragment shader (Fig, 10; Column 7, lines 10-45: In the generic 3D graphics pipeline, the "z buffered blend" step actually incorporates many smaller "per-fragment" operational steps…Application Program Interfaces (APIs), such as OpenGL® (Open Graphics Library) and D3D, define a set of per-fragment operations (See Chapter 4 of Version 1.2 OpenGL® Specification). Some exemplary OpenGL® per-fragment operations are briefly reviewed so that any generic similarities and differences between the inventive structure and method and conventional structures and procedures can be more readily appreciated; Column 13, lines 20-42: pipeline performs deferred shading, in which pixel colors are not determined until after hidden-surface removal. The use of a Magnitude Comparison Content Addressable Memory (MCCAM) advantageously allows the pipeline to perform hidden geometry culling efficiently; Column 27, lines 50-60: Phong block 14000 performs Phong shading for each pixel fragment. It uses the material and lighting information supplied by the Mode Injection block, the texture colors from the Texture block, and the surface normal generated by the Fragment block to determine the fragment's apparent color. If bump mapping is in use, the Phong block uses the interpolated height field gradient from the Texture block to perturb the fragment's surface normal before shading); comparing the stencil buffer values against the reference value (Column 9, line 65-Column 10, line 14: Under OpenGL®, stencil test conditionally discards a fragment based on the outcome of a comparison between a value stored in a stencil buffer at location (Xw, yw) and a reference value. Several stencil comparison functions are permitted such that whether the stencil test passes can depend upon whether the reference value is less than, less than or equal to, equal to, greater than or equal to, greater than, or not equal to the masked stored value in the stencil buffer. The Under OpenGL®, if the stencil test fails, the incoming fragment is discarded. The reference value and the comparison value can have multiple bits, typically 8 bits so that 256 different values may be represented. When an object is rendered into the frame buffer, a tag having the stencil bits is also written into the frame buffer. These stencil bits are part of the pipeline state. The type of stencil test to perform can be specified at the time the geometry is rendered); processing a fragment based on the comparing (Column 9, line 65-Column 10, line 14: Under OpenGL®, stencil test conditionally discards a fragment based on the outcome of a comparison between a value stored in a stencil buffer at location (Xw, yw) and a reference value. Several stencil comparison functions are permitted such that whether the stencil test passes can depend upon whether the reference value is less than, less than or equal to, equal to, greater than or equal to, greater than, or not equal to the masked stored value in the stencil buffer. The Under OpenGL®, if the stencil test fails, the incoming fragment is discarded. The reference value and the comparison value can have multiple bits, typically 8 bits so that 256 different values may be represented. When an object is rendered into the frame buffer, a tag having the stencil bits is also written into the frame buffer. These stencil bits are part of the pipeline state. The type of stencil test to perform can be specified at the time the geometry is rendered); and operating on the stencil buffer values based on the stored stencil buffer values, the reference value, and the source value, the operating including modifying the stencil buffer based on one of the reference value or the source value based on an operation selection value that selects one of the source value and the reference value for the operating (Fig. 27; Column 9, line 65-Column 10, line 65: Under OpenGL®, stencil test conditionally discards a fragment based on the outcome of a comparison between a value stored in a stencil buffer at location (Xw, yw) and a reference value. Several stencil comparison functions are permitted such that whether the stencil test passes can depend upon whether the reference value is less than, less than or equal to, equal to, greater than or equal to, greater than, or not equal to the masked stored value in the stencil buffer. The Under OpenGL®, if the stencil test fails, the incoming fragment is discarded. The reference value and the comparison value can have multiple bits, typically 8 bits so that 256 different values may be represented. When an object is rendered into the frame buffer, a tag having the stencil bits is also written into the frame buffer. These stencil bits are part of the pipeline state. The type of stencil test to perform can be specified at the time the geometry is rendered…blending is typically dependent on the incoming fragment's alpha value (A) and that of the corresponding frame buffer stored pixel. In the following discussion, Cs refers to the source color for an incoming fragment, Cd refers to the destination color at the corresponding frame buffer location, and Cc refers to a constant color in-the GL state. Individual RGBA components of these colors are denoted by subscripts of s, d, and c respectively; Column 11, lines 52-67: there is a final logical operation applied between the incoming fragment's color or index values and the color or index values stored in the frame buffer at the corresponding location. The result of the logical operation replaces the values in the frame buffer at the fragment's (x, y) coordinates. Various logical operations may be implemented between source (s) and destination (d), including for example: clear, set, and, noop, xor, or, nor, nand, invert, copy, inverted and, equivalence, reverse or, reverse and, inverted copy, and inverted or. The logicop arguments and corresponding operations, as well as additional details of the OpenGL® logicop implementation, are set forth in the OpenGL® specification at pates 150-151. Logical operations are performed independently for each color index buffer that is selected for writing, or for each red, green, blue, and alpha value of each color buffer that is selected for writing; Column 45, line 64-Column 46, line 55: Alpha blending is used to combine the colors of two primitives into one color. However, the primitives are still subject to the depth test for the updating of the z-values… an example of the CHSR process dealing with alpha blending, consider FIG. 27, which has four primitives (primitives A, B, C, and D) for a particular sample, rendered in the following order (starting with a depth clear and with depth test set to less-than): primitive A (with alpha blending disabled); primitives B and C (with alpha blending enabled); and primitive D (with alpha blending disabled)); Column 38, lines 47-62: Samples are sent down the pipeline in VSPs, e.g. as part of a group comprising all of the currenlty visible samples in a stamp. When one sample within a stamp is dispatched (either early dispatch or end-of-tile dispatch), other samples within the same stamp and the same primitive are also dispatched as a VSP. While this causes more samples to be sent down the pipeline, it generally causes a net decrease in the amount of color computation. This is due to the spatial coherence within a pixel (i.e., samples within the same pixel tend to be either visible together or hidden together) and a tendency for the edges of polygons with alpha test, color test, stencil test, and/or alpha blending to potentially split otherwise spatially coherent stamps).
	Duluk does not explicitly disclose generating a reference value in a fragment shader; and the reference value generated by the fragment shader or a source value supplied by an application. 
	However Tzvetkov teaches graphics processing including fragment shading using stencil test results and use of a stencil buffer (Abstract), further comprising generating a reference value in a fragment shader (Column 4, line 55-Column 5, line 12: FIG. 2A is a block diagram of an exemplary embodiment of Raster Operations Unit 165 of FIG. 1 in accordance with one or more aspects of the present invention. Raster Operations Unit 165 receives fragment data and configuration information from Fragment Shader 155. The configuration information may include commands specifying an actual stencil function, referred to as a stencil function. The stencil function specifies a comparison function, a comparison mask, and a reference value to be applied during conventional stencil testing performed in Raster Operations Unit 165. Typical comparison functions include greater than, less than, equal, not equal, always, never, and the like. Stencil testing, as understood by those skilled in the art, is the application of the comparison function to a stencil value and the reference value, where the comparison mask is applied to both the stencil value and the reference value prior to the application of the comparison function. An output of the stencil test is a stencil test result, e.g., pass or fail. A stencil operation, specified by a command, controls updating of the stencil value based on the stencil test result and an output (pass or fail) of the depth test. Therefore, when stencil testing is applied to a fragment, the fragment may be rejected and the stencil value stored in the stencil buffer for the pixel position associated with the fragment may also be modified); and the reference value generated by the fragment shader or a source value supplied by an application (Column 4, line 55-Column 5, line 12: FIG. 2A is a block diagram of an exemplary embodiment of Raster Operations Unit 165 of FIG. 1 in accordance with one or more aspects of the present invention. Raster Operations Unit 165 receives fragment data and configuration information from Fragment Shader 155. The configuration information may include commands specifying an actual stencil function, referred to as a stencil function. The stencil function specifies a comparison function, a comparison mask, and a reference value to be applied during conventional stencil testing performed in Raster Operations Unit 165. Typical comparison functions include greater than, less than, equal, not equal, always, never, and the like. Stencil testing, as understood by those skilled in the art, is the application of the comparison function to a stencil value and the reference value, where the comparison mask is applied to both the stencil value and the reference value prior to the application of the comparison function. An output of the stencil test is a stencil test result, e.g., pass or fail. A stencil operation, specified by a command, controls updating of the stencil value based on the stencil test result and an output (pass or fail) of the depth test. Therefore, when stencil testing is applied to a fragment, the fragment may be rejected and the stencil value stored in the stencil buffer for the pixel position associated with the fragment may also be modified). Tzvetkov teaches that this will allow for stencil testing to be applied to a fragment, wherein the fragment may be rejected and the stencil value stored in the stencil buffer for the pixel position associated with the fragment may also be modified (Columns 4-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duluk with the features above as taught by Tzvetkov so as to allow for stencil testing to be applied to a fragment as presented by Tzvetkov.
Regarding claim 3, Duluk, in view of Tzvetkov teaches the method of claim 1, Duluk discloses further comprising: operating on the stencil buffer values, wherein the operating includes any one or a combination of: keeping a stencil buffer value; setting a stencil buffer value to zero (Fig. 28B; Column 48, lines 25-41: logic block sets DoABlend to a zero to turn off blending. The alpha value can also be inverted so that an alpha value of zero indicates that a vertex is opaque. Therefore, in this mode of operation, when the AlphaAllZero control signal is asserted and all three of the transparent bits are zero, the logic block sets DoABlend to a zero ("0") to turn off blending); setting a stencil buffer value to a maximum representable value; replacing a stencil buffer value with the reference value; replacing a stencil buffer value with the source value (Column 11, lines 52-67: there is a final logical operation applied between the incoming fragment's color or index values and the color or index values stored in the frame buffer at the corresponding location. The result of the logical operation replaces the values in the frame buffer at the fragment's (x, y) coordinates); incrementing a stencil buffer value by the source value with saturation; decrementing a stencil buffer value by the source value with saturation; bitwise inverting a stencil buffer value; incrementing a stencil buffer value by the source value without saturation; decrementing a stencil buffer value by the source value without saturation; logically ANDing a stencil buffer value and the source value (Column 11, lines 52-67: there is a final logical operation applied between the incoming fragment's color or index values and the color or index values stored in the frame buffer at the corresponding location. The result of the logical operation replaces the values in the frame buffer at the fragment's (x, y) coordinates. Various logical operations may be implemented between source (s) and destination (d), including for example: clear, set, and, noop, xor, or, nor, nand, invert, copy, inverted and, equivalence, reverse or, reverse and, inverted copy, and inverted or. The logicop arguments and corresponding operations, as well as additional details of the OpenGL® logicop implementation, are set forth in the OpenGL® specification at pates 150-151); logically XORing a stencil buffer value and the source value (Column 11, lines 52-67: there is a final logical operation applied between the incoming fragment's color or index values and the color or index values stored in the frame buffer at the corresponding location. The result of the logical operation replaces the values in the frame buffer at the fragment's (x, y) coordinates. Various logical operations may be implemented between source (s) and destination (d), including for example: clear, set, and, noop, xor, or, nor, nand, invert, copy, inverted and, equivalence, reverse or, reverse and, inverted copy, and inverted or. The logicop arguments and corresponding operations, as well as additional details of the OpenGL® logicop implementation, are set forth in the OpenGL® specification at pates 150-151); logically ORing a stencil buffer value and the source value (Column 11, lines 52-67: there is a final logical operation applied between the incoming fragment's color or index values and the color or index values stored in the frame buffer at the corresponding location. The result of the logical operation replaces the values in the frame buffer at the fragment's (x, y) coordinates. Various logical operations may be implemented between source (s) and destination (d), including for example: clear, set, and, noop, xor, or, nor, nand, invert, copy, inverted and, equivalence, reverse or, reverse and, inverted copy, and inverted or. The logicop arguments and corresponding operations, as well as additional details of the OpenGL® logicop implementation, are set forth in the OpenGL® specification at pates 150-151); logically NORing a stencil buffer value and the source value (Column 11, lines 52-67: there is a final logical operation applied between the incoming fragment's color or index values and the color or index values stored in the frame buffer at the corresponding location. The result of the logical operation replaces the values in the frame buffer at the fragment's (x, y) coordinates. Various logical operations may be implemented between source (s) and destination (d), including for example: clear, set, and, noop, xor, or, nor, nand, invert, copy, inverted and, equivalence, reverse or, reverse and, inverted copy, and inverted or. The logicop arguments and corresponding operations, as well as additional details of the OpenGL® logicop implementation, are set forth in the OpenGL® specification at pates 150-151); logically XORing a stencil buffer value and the source value (Column 11, lines 52-67: there is a final logical operation applied between the incoming fragment's color or index values and the color or index values stored in the frame buffer at the corresponding location. The result of the logical operation replaces the values in the frame buffer at the fragment's (x, y) coordinates. Various logical operations may be implemented between source (s) and destination (d), including for example: clear, set, and, noop, xor, or, nor, nand, invert, copy, inverted and, equivalence, reverse or, reverse and, inverted copy, and inverted or. The logicop arguments and corresponding operations, as well as additional details of the OpenGL® logicop implementation, are set forth in the OpenGL® specification at pates 150-151); and replacing a stencil buffer value with a logically inverted result of logically XORing a stencil buffer value and the source value; and logically NANDing a stencil buffer value and the source value (Column 11, lines 52-67: there is a final logical operation applied between the incoming fragment's color or index values and the color or index values stored in the frame buffer at the corresponding location. The result of the logical operation replaces the values in the frame buffer at the fragment's (x, y) coordinates. Various logical operations may be implemented between source (s) and destination (d), including for example: clear, set, and, noop, xor, or, nor, nand, invert, copy, inverted and, equivalence, reverse or, reverse and, inverted copy, and inverted or. The logicop arguments and corresponding operations, as well as additional details of the OpenGL® logicop implementation, are set forth in the OpenGL® specification at pates 150-151).
Regarding claim 7, Duluk, in view of Tzvetkov teaches the method of claim 1, Duluk discloses wherein the stencil buffer values are unsigned integers (Column 7, lines 45-55: Under OpenGL®, the color buffers consist of either unsigned integer color indices or R, G, B, and, optionally, a number "A" of unsigned integer values).
Regarding claim 8, Duluk, in view of Tzvetkov teaches the method of claim 1, Duluk discloses wherein the processing includes discarding the fragment (Column 9, line 65-Column 10, line 14: Under OpenGL®, stencil test conditionally discards a fragment based on the outcome of a comparison between a value stored in a stencil buffer at location (Xw, yw) and a reference value. Several stencil comparison functions are permitted such that whether the stencil test passes can depend upon whether the reference value is less than, less than or equal to, equal to, greater than or equal to, greater than, or not equal to the masked stored value in the stencil buffer. The Under OpenGL®, if the stencil test fails, the incoming fragment is discarded. The reference value and the comparison value can have multiple bits, typically 8 bits so that 256 different values may be represented. When an object is rendered into the frame buffer, a tag having the stencil bits is also written into the frame buffer. These stencil bits are part of the pipeline state. The type of stencil test to perform can be specified at the time the geometry is rendered).
Regarding claim 9, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor, which is disclosed by Duluk, Abstract: method for performing conservative hidden surface removal in a graphics processor; and the ‘operate…’ limitation which is encompassed in the limitations of claim 1); thus they are rejected on similar grounds.
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 8; thus they are rejected on similar grounds. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duluk, in view of Tzvetkov, and further in view of Fowler et al. (US Pub. 2008/0225049), hereinafter Fowler.
Regarding claim 4, Duluk, in view of Tzvetkov teaches the method of claim 3.
	Duluk, in view of Tzvetkov does not explicitly disclose wherein incrementing and decrementing with saturation clamps the stencil buffer value between 0 and the maximum representable value. 
	However, Fowler teaches graphics processing utilizing a shader and stencil buffer (Abstract; Paragraph [0006]; Paragraph [0041]), further comprising wherein incrementing and decrementing with saturation clamps the stencil buffer value between 0 and the maximum representable value (Paragraph [0005]: Exemplary stencil tests include: "greater than?", "less than?", "greater than or equal to?", "less than or equal to?", "equal to?", "not equal to?", "always" and "never". One having ordinary skill in the art will recognize that the "always" and "never" tests do not specifically require a comparison of a current stencil reference value and a stored stencil value as the test will either always pass or never pass. Common stencil operations may include, for example: "keep", "increment", "decrement", "increment and clamp", "decrement and clamp", "replace", "zero" and "invert". Other stencil tests and operations may be employed. Accordingly, the state commands might either reference which stencil test and/or stencil operation to use or may physically pass the instructions necessary to carry out the stencil test and/or stencil operation. Alternatively, the GPU may be programmed or otherwise configured to run a given stencil test and/or stencil operation). Fowler teaches that this will allow for a stencil test of a specific type to be performed (Paragraph [0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duluk, in view of Tzvetkov with the features wherein incrementing and decrementing with saturation clamps the stencil buffer value between 0 and the maximum representable value as taught by Fowler so as to allow for a stencil test of a specific type to be performed as presented by Fowler.
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613